Citation Nr: 1617621	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  08-30 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for head injury.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for pulmonary tuberculosis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for loss of vision.

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to a rating in excess of 10 percent for right ankle condition with osteoarthritis (right ankle disability), prior to January 31, 2011, and to a rating in excess of 20 percent from that date.

8.  Entitlement to a compensable rating for degenerative arthritis of the lumbar spine (back disability), prior to January 31, 2011, and to a rating in excess of 10 percent from that date.

9.  Entitlement to a rating in excess of 10 percent for right hip condition with mild to moderate degenerative changes.

10.  Entitlement to a compensable rating for right foot condition with callus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  An interim September 2012 rating decision increased the ratings for right ankle disability to 20 percent and for back disability to 10 percent, effective January 31, 2011.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue is characterized above to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia, RO.

The Veteran requested a Travel Board hearing in connection with his appeal.  Such a hearing was scheduled for April 14, 2015, in New York, New York.  On April 13, 2015, (i.e., prior to the date of the scheduled hearing), the VA contacted his representative and requested that they reschedule his hearing.  At that time, the Veteran provided an updated address.  That same day, the Veteran's representative mailed a request to VA to reschedule the hearing to be held at the Atlanta RO.  While the request was received by VA on April 15, 2015, after the date of the scheduled hearing, the Board notes that VA sent the initial notice of the hearing to an address VA had previously been notified was no longer valid.  (See March 2015 hearing notification and November 2014 correspondence (received by as returned mail in December 2014)).  The undersigned has determined that good cause for rescheduling the requested hearing is shown.  See 38 C.F.R. § 20.702(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing.  As he was not notified of the scheduled hearing at his correct address, and as he attempted to notify VA, prior to the scheduled hearing, that he would not be able to attend and requested that the hearing be rescheduled, the Board has granted his motion to reschedule the Board hearing for good cause shown.  38 C.F.R. § 20.702(c).  Because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The AOJ should reschedule the Veteran for a Travel Board hearing before a Veterans Law Judge and notify the Veteran of the date and time of his hearing, in accordance with 38 C.F.R. § 20.704(b).
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




